EXHIBIT 10.2
 
EXPLANATORY NOTE TO THIS EXHIBIT
 
The Company’s representations and warranties included in this Security Agreement
were made to the secured party hereunder. These representations and warranties
were made as of specific dates, only for purposes of this Security Agreement and
for the benefit of the parties thereto. These representations and warranties
were subject to important exceptions and limitations agreed upon by the parties,
made for the purposes of allocating contractual risk between the parties rather
than establishing these matters as facts and were made subject to a contractual
standard of materiality that may be different from the standard generally
applicable under federal securities laws. This Security Agreement is filed with
this report only to provide investors with information regarding its terms and
conditions, and not to provide any other factual information regarding the
Company or its business. Moreover, information concerning the subject matter of
the representations and warranties may have changed, and may continue to change,
after the date of the Security Agreement, and such subsequent information may or
may not be fully reflected in the Company’s public reports. Accordingly,
investors should not rely on the representations and warranties contained in
this Security Agreement or any description thereof as characterizations of the
actual state of facts or condition of the Company or its affiliates. The
information in this Security Agreement should be considered together with the
Company’s public reports filed with the Securities and Exchange Commission.


   
[EXECUTION
COUNTERPART]
 

 
SECURITY AGREEMENT
      
among



SERACARE LIFE SCIENCES, INC.
as Borrower



THE GUARANTORS PARTY HERETO


and



MIDDLESEX SAVINGS BANK
as Administrative Agent



Dated as of December 30, 2010



 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
Article 1              ARTICLE I DEFINITIONS AND INTERPRETATION
1
     
SECTION 1.1
Definitions
1
     
SECTION 1.2
Interpretation
9
     
SECTION 1.3
Resolution of Drafting Ambiguities
9
     
SECTION 1.4
Perfection Certificates
9
      Article 2              GRANT OF SECURITY AND FILINGS
9
     
SECTION 2.1
Grant of Security Interest
9
     
SECTION 2.2
Filing Authorizations
10
     
Article 3              REPRESENTATIONS AND COVENANTS OF THE GRANTORS; FURTHER
ASSURANCES
11
     
SECTION 3.1
Ownership
11
     
SECTION 3.2
Chief Executive Office: Change of Name: Jurisdiction of Organization
11
     
SECTION 3.3
Validity of Security Interest
12
     
SECTION 3.4
Financing Statements and Other Filings: Maintenance of Perfected Security
Interest
12
     
SECTION 3.5
Pledged Securities; Due Authorization and Issuance
13
     
SECTION 3.6
Deposit Accounts
13
     
SECTION 3.7
Investment Property
14
     
SECTION 3.8
Instruments and Tangible Chattel Paper
16
     
SECTION 3.9
Electronic Chattel Paper and Transferable Records
16
     
SECTION 3.10
Letter-of-Credit Rights
17
     
SECTION 3.11
Commercial Tort Claims
17
     
SECTION 3.12
Intellectual Property
17
     
SECTION 3.12
Collateral Access Agreements; Inventory
17

 
Page | i

--------------------------------------------------------------------------------


 
SECTION 3.14
Motor Vehicles
18
     
SECTION 3.15
Third-Party Agreements
18
     
SECTION 3.16
Insurance
19
     
SECTION 3.17
Contesting Liens; Claims
19
     
SECTION 3.18
Joinder of Additional Grantors
19
     
SECTION 3.19
Further Assurances
20
      Article 4              CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
20
     
SECTION 4.1
Pledge of Additional Securities Collateral
20
     
SECTION 4.2
Voting Rights; Distributions: etc
20
     
SECTION 4.3
Defaults, etc
21
     
SECTION 4.4
Certain Agreements of Grantors As Issuers and Holders of Equity Interests
21
     
Article 5              CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY
COLLATERAL
22
     
SECTION 5.1
Grant of License
22
     
SECTION 5.2
Protection of Secured Party’s Security
22
     
SECTION 5.3
After-Acquired Property
23
     
SECTION 5.4
Litigation
23
      Article 6              CERTAIN PROVISIONS CONCERNING ACCOUNTS
24
     
SECTION 6.1
Maintenance of Records
24
     
SECTION 6.2
Legend
24
     
SECTION 6.3
Modification of Terms, etc
24
     
SECTION 6.4
Collection
24
      Article 7              REMEDIES
25
     
SECTION 7.1
Remedies
25

 
Page | ii

--------------------------------------------------------------------------------


 
SECTION 7.2
Notice of Sale
27
     
SECTION 7.3
Waivers
27
     
SECTION 7.4
Certain Sales of Pledged Collateral
27
     
SECTION 7.5
No Waiver; Cumulative Remedies
28
     
SECTION 7.6
Intellectual Property
28
     
SECTION 7.7
Application of Proceeds
29
     
SECTION 7.8
Collateral Account
29
      Article 8              MISCELLANEOUS
29
     
SECTION 8.1
Concerning Secured Party
29
     
SECTION 8.2
Secured Party May Perform; Secured Party Appointed Attorney-in-Fact
29
     
SECTION 8.3
Continuing Security Interest; Assignment
30
     
SECTION 8.4
Reinstatement; Termination
30
     
SECTION 8.5
Amendments
31
     
SECTION 8.6
Notices
31
     
SECTION 8.7
Governing Law, Consent to Jurisdiction and Service of Process; WAIVER OF JURY
TRIAL
31
     
SECTION 8.8
Severability
32
     
SECTION 8.9
Counterparts
32
     
SECTION 8.10
Marshalling
32
     
SECTION 8.11
No Credit for Payment of Taxes or Imposition
32
     
SECTION 8.12
No Claims Against Secured Party
32
     
SECTION 8.13
Grantors Remain Liable
33
     
SECTION 8.14
Obligations Absolute
33
     
SECTION 8.15
ENTIRE AGREEMENT
34

 
Page | iii

--------------------------------------------------------------------------------


 
SCHEDULES


Schedule 3.2
Names; Incorporation; Chief Executive Offices, etc.
Schedule 3.3
Filing Actions
Schedule 3.5
Pledged Securities
Schedule 3.6
Deposit Accounts
Schedule 3.7(a)
Securities Accounts and Commodities Accounts
Schedule 3.8
Instruments and Tangible Chattel Paper
Schedule 3.9
Electronic Chattel Paper
Schedule 3.11
Commercial Tort Claims
Schedule 3.12
Intellectual Property
Schedule 3.15
Third-Party Agreements

 
EXHIBITS


Exhibit A
Form of Copyright Security Agreement
Exhibit B
Form of Patent Security Agreement
Exhibit C
Form of Trademark Security Agreement
Exhibit D
Form of Pledge Supplement

 
 
Page | iv

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT
 
SECURITY AGREEMENT dated as of December 30, 2010 (as modified, supplemented and
in effect from time to time, the “Agreement”) among SERACARE LIFE SCIENCES,
INC., a Delaware corporation (the “Borrower”); each of the Subsidiaries of the
Borrowers listed under the caption “GUARANTORS” on the signature pages hereto
and each Subsidiary of any Borrower that becomes a “Guarantor” after the date
hereof pursuant to Section 3.18 hereof (each, a “Guarantor”, and collectively,
the “Guarantors”, and together with the Borrowers, the “Grantors,” and each, a
“Grantor”); and MIDDLESEX SAVINGS BANK, as Administrative Agent (the
“Administrative Agent”), for the benefit of itself and the other Secured Parties
(as such term is defined in the Loan Agreement referred to below) (in such
capacity, and together with its successors in such capacity, the “Secured
Party”).
 
RECITALS:
 
A.           The Borrower, Guarantors, Lenders, LC Bank and Administrative Agent
are parties to a Loan Agreement, dated as of the date hereof (as modified,
supplemented and in effect from time to time, the “Loan Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Borrower.  Capitalized terms used herein are defined as
provided in Section 1.1 hereof.
 
B.           Each Guarantor has, pursuant to the Loan Agreement, unconditionally
guaranteed the Secured Obligations.  The Grantors will receive substantial
benefits from the execution, delivery and performance of the obligations under
the Loan Agreement and the other Financing Documents and therefore, each Grantor
is willing to enter into this Agreement.
 
D.           It is a condition to the obligations of the Lenders to make Loans
under the Loan Agreement that each Grantor execute and deliver this Agreement in
favor of the Secured Party for the benefit of the Secured Parties.
 
AGREEMENT:
 
NOW THEREFORE, to induce the Lender to enter into the Loan Agreement and to
extend credit thereunder, and in consideration of the foregoing premises and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Grantor and the Secured Party hereby agree as follows:
 
ARTICLE 1
 
ARTICLE I DEFINITIONS AND INTERPRETATION
 
SECTION 1.1         Definitions.  Terms defined in the Loan Agreement are used
herein as defined in the Loan Agreement.  Unless otherwise defined herein or in
the Loan Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC.  The following terms shall
have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Pledged Interests” means, collectively, with respect to each
Grantor, (i) all Equity Interests of whatever class of any issuer of Initial
Pledged Interests or any interest in any such issuer, together with all rights,
privileges, authority and powers of such Grantor relating to such Equity
Interests in each such issuer or under any Constitutive document of any such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Grantor in the entries on the
books of any financial intermediary pertaining to such Equity Interests from
time to time acquired by such Grantor in any manner and (ii) all Equity
Interests of each limited liability company, partnership or other entity (other
than a corporation) hereafter acquired or formed by such Grantor (including all
successor Equity Interests thereto) and all options, warrants, rights,
agreements, additional Equity Interests of whatever class of such limited
liability company, partnership or other entity, together with all rights,
privileges, authority and powers of such Grantor relating to such Equity
Interests or under any constitutive document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Grantor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Grantor in any manner.
 
“Additional Pledged Shares” means, collectively, with respect to each Grantor,
(i) all Equity Interests of whatever class of any issuer of the Initial Pledged
Shares or any other Equity Interests in any such issuer, together with all
rights, privileges, authority and powers of such Grantor relating to such Equity
Interests issued by any such issuer under any constitutive document of any such
issuer, and the certificates, instruments and agreements representing such
interests and any and all interest of such Grantor in the entries on the books
of any financial intermediary pertaining to such interests, from time to time
acquired by such Grantor in any manner and (ii) all the issued and outstanding
shares of capital stock of each corporation hereafter acquired or formed by such
Grantor (including all successor Equity Interests thereto) and all options,
warrants, rights, agreements or additional shares of capital stock of whatever
class of such corporation, together with all rights, privileges, authority and
powers of such Grantor relating to such shares or under any constitutive
document of such corporation, and the certificates, instruments and agreements
representing such shares and any and all interest of such Grantor in the entries
on the books of any financial intermediary pertaining to such shares, from time
to time acquired by such Grantor in any manner.
 
“Agreement” has the meaning assigned to such term in the Preamble hereof.
 
“Borrower” has the meaning assigned to such term in the Preamble hereof.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Claims” means any and all property and other taxes, assessments and special
assessments, levies, fees and all governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’, warehousemen’s and other similar Liens and
other claims arising by operation of law against, all or any portion of the
Pledged Collateral.
 
 
Page | 2

--------------------------------------------------------------------------------

 

“Collateral Account” has the meaning assigned to such term in Section 7.8.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the equipment, inventory or other Property of a Loan Party, in each case, in
form and substance reasonably satisfactory to the Secured Party.
 
“Contested Liens” means, collectively, any Liens incurred in respect of any
Claims to the extent that the amounts owing in respect thereof are not yet
delinquent or are being contested in accordance and otherwise comply with the
Loan Agreement and Section 3.17; provided, that such Liens shall in all respects
be subject and subordinate in priority to the Lien created by this Agreement,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien mandates that such Lien must be superior to the Lien
created and evidenced hereby.
 
“Contracts” means, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, licenses,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Grantor and third parties, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
 
“Control” means (i) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC, and (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.
 
“Copyrights” means, collectively, all copyrights (whether statutory or common
law, whether established or registered in the United States or any other country
or any political subdivision thereof, whether registered or unregistered and
whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the use of such copyrights, (ii) renewals and
extensions thereof and reversionary interests and terminations rights with
respect thereto, (iii) income, fees, royalties, damages, claims and payments now
or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof and accountings with respect thereto.
 
“Copyright Security Agreement” means an agreement substantially in the form
annexed hereto as Exhibit A.
 
“Deposit Accounts” means, collectively, with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the UCC and in any event shall
include the Collateral Account and all accounts and sub-accounts relating to any
of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.
 

 
Page | 3

--------------------------------------------------------------------------------

 

“Discharge of Obligations” means satisfaction of each of the following:
 
(a)          the indefeasible payment in full in cash of all principal of and
interest (including interest accruing on or after the commencement of any
bankruptcy or insolvency proceeding, whether or not such interest would be
allowed in such proceeding) on all Loans outstanding;
 
(b)          the indefeasible payment in full in cash of all other Secured
Obligations (other than inchoate, unasserted indemnity obligations that
expressly survive termination of the Financing Documents); and
 
(c)          the permanent termination or expiration of all Commitments.
 
“Distributions” means, collectively and with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
 
“Excluded Property” means:
 
(a)          Any lease, license, contract, property right or agreement to which
any Grantor is a party, or any license, consent, permit, variance,
certification, authorization or approval of any Governmental Authority (or any
person acting on behalf of a Governmental Authority) of which any Grantor is the
owner or beneficiary, or any of its rights or interest thereunder, if and for so
long as the grant of such security interest shall constitute or result in (i)
the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property right
or agreement or such license, consent, permit, variance, certification,
authorization or approval (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-407, 9-408 or 9-409 of the UCC of
any relevant jurisdiction or any other applicable law or principles of equity);
 
(b)          Equipment owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or a
Capital Lease Obligation permitted to be incurred pursuant to Section 8.01(d) of
the Loan Agreement if the contract or other agreement in which such Lien is
granted (or the documentation providing for such purchase money obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such Equipment;
 
 
Page | 4

--------------------------------------------------------------------------------

 
 
(c)          Any Investment Property or Pledged Securities consisting of Equity
Interests in any foreign Subsidiary that is a CFC; provided that this exception
shall not apply to (1) voting Equity Interests of any Subsidiary which is a
first-tier CFC representing up to 66-2/3% of the total voting power of all
outstanding voting Equity Interests of such Subsidiary and (2) any portion of
the Equity Interests not constituting voting Equity Interests of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as voting Equity Interests for purposes of this clause (c);
 
(d)          Solely to the extent permitted under Section 8.02(j) of the Loan
Agreement to secure Indebtedness permitted under Section 8.01(h) of the Loan
Agreement, cash and Permitted Investments in an aggregate amount not exceeding
$1,000,000 at any time and the Deposit Account and/or Securities Account to
which such cash and Permitted Investments are credited, so long as such Deposit
and/or Securities Account do not have any Property on deposit therein or
credited thereto in excess of $1,000,000 in the aggregate at any time;
 
(e)          Cash security deposits, solely to the extent such deposits are
permitted under Section 8.02(f) of the Loan Agreement, up to but not exceeding
$500,000 in the aggregate at any time; and
 
(f)          Intent-to-use trademark applications;
 
provided, that the Property described in the foregoing clauses (a), (b) and (c)
shall cease to constitute Excluded Property immediately at such time as the
condition causing such abandonment, invalidation or unenforceability, or breach
or termination, shall be remedied and, to the extent severable, any portion of
such lease, license, contract, property right, agreement, Equipment, Investment
Property or Pledged Securities that does not result in any of the consequences
specified in clause (a), (b) or (c) shall not constitute Excluded Property
including, without limitation, any Proceeds of such lease, license, contract,
property right, agreement, Equipment, Investment Property or Pledged Securities;
and provided, further, that any and all Proceeds of any of the foregoing shall
not constitute Excluded Property but shall constitute Collateral.
 
“General Intangibles” means, collectively, with respect to each Grantor, all
“general intangibles,” as such term is defined in the UCC, of such Grantor and,
in any event, shall include (i) all of such Grantor’s rights, title and interest
in, to and under all insurance policies and Contracts, (ii) all know-how and
warranties relating to any Pledged Collateral or any other Collateral, (iii) any
and all other rights, claims, choses-in-action and causes of action of such
Grantor against any other person and the benefits of any and all collateral or
other security given by any other person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any Pledged Collateral
or any other Collateral, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any Pledged
Collateral or any other Collateral, including all customer or tenant lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, appraisals, recorded knowledge, surveys, studies, reports, manuals,
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, accounting information pertaining to such Grantor’s
operations or any Pledged Collateral or any other Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by such
Grantor and (vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims to the extent the foregoing relate to any Pledged
Collateral or other Collateral and claims for tax or other refunds against any
Governmental Authority relating to any Pledged Collateral or any other
Collateral.
 
 
Page | 5

--------------------------------------------------------------------------------

 

“Goodwill” means, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including all goodwill connected with the
use of and symbolized by (i) any Trademark or Trademark License in which such
Grantor has any interest and (ii) all lines of such Grantor’s business.
 
“Grantor” has the meaning assigned to such term in the Preamble hereof.
 
“Guarantors” has the meaning assigned to such term in the Preamble hereof.
 
“Initial Pledged Interests” means, with respect to each Grantor, all Equity
Interests (other than in a corporation), as applicable, of each issuer described
in Schedule 3.5, together with all rights, privileges, authority and powers of
such Grantor relating thereto in and to each such issuer or under any
Constitutive document of each such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Grantor in the entries on the books of any financial intermediary pertaining to
such Equity Interests.
 
“Initial Pledged Shares” means, collectively, with respect to each Grantor, the
issued and outstanding shares of capital stock of each issuer described in
Schedule 3.5 together with all rights, privileges, authority and powers of such
Grantor relating to such interests in each such issuer or under any Constitutive
document of each such issuer, and the certificates, instruments and agreements
representing such shares of capital stock and any and all interest of such
Grantor in the entries on the books of any financial intermediary pertaining to
the Initial Pledged Shares.
 
“Instruments” means, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
 
“Intellectual Property” means, collectively, all patents, patent applications,
rights and interests in patents, trademarks, trade names, service marks, names
and likenesses, copyrights and rights under copyright, technology, trade
secrets, proprietary information, confidential information, domain names, data,
software, know-how and processes, including, without limitation, all Patents,
Trade Secrets, Trademarks, Copyrights, Licenses and Goodwill.

 
Page | 6

--------------------------------------------------------------------------------

 

“Intellectual Property Collateral” means all Intellectual Property that
constitutes Pledged Collateral.
 
“Intercompany Notes” means, with respect to each Grantor, all intercompany notes
owned or acquired by such Grantor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.
 
“Investment Property” means a security, whether certificated or uncertificated,
Security Entitlement, Securities Account, Commodity Contract or Commodity
Account.
 
“IP Security Agreement Supplement” means each supplement to a Copyright Security
Agreement, Patent Security Agreement or Trademark Security Agreement executed
and delivered by any Grantor in favor of the Secured Party, in form and
substance reasonably satisfactory to the Secured Party.
 
“Lender” has the meaning assigned to such term in the recitals hereto.
 
“Licenses” means, collectively, all license and distribution agreements with,
and covenants not to sue, any other party with respect to any Patent, Trade
Secret, Trademark or Copyright or any other patent, trade secret, trademark or
copyright, whether a Grantor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, together with any
and all (i) renewals, extensions, supplements and continuations thereof, (ii)
income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or violations thereof, (iii)
rights to sue for past, present and future infringements or violations thereof
and (iv) other rights to use, exploit or practice any or all of the Patents,
Trade Secrets, Trademarks or Copyrights or any other patent, trade secret,
trademark or copyright.
 
“Loan Agreement” has the meaning assigned to such term in the recitals hereto.
 
“Patents” means, collectively, all patents issued or assigned to and all patent
applications and registrations (whether established or registered or recorded in
the United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to the use of any patents, (ii) inventions and improvements
described and claimed therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof
 
“Patent Security Agreement” means an agreement substantially in the form annexed
hereto as Exhibit B.

 
Page | 7

--------------------------------------------------------------------------------

 

“Perfection Certificate” means, with respect to any Grantor, that certain
perfection certificate dated the date hereof executed and delivered by such
Grantor to Secured Party, and each other Perfection Certificate (which shall be
in form and substance reasonably acceptable to the Secured Party) executed and
delivered by such Grantor to the Secured Party pursuant Section 3.18.
 
“Permitted Collateral Liens” means Liens permitted under Sections 8.02(a)
through (k) of the Loan Agreement.
 
“Pledge Supplement” has the meaning assigned to such term in Section 4.1.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.1.
 
“Pledged Interests” means, collectively, the Initial Pledged Interests and the
Additional Pledged Interests.
 
“Pledged Securities” means, collectively, the Pledged Interests and the Pledged
Shares.
 
“Pledged Shares” means, collectively, the Initial Pledged Shares and the
Additional Pledged Shares.
 
“Secured Party” has the meaning assigned to such term in the Preamble hereof.
 
“Securities Collateral” means, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
 
“Trade Secrets” means, collectively, with respect to each Grantor, all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to the goodwill
connected with such Grantor’s business.
 
“Trademarks” means, collectively, with respect to each Grantor, all trademarks
(including service marks), slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names and trade
names, whether registered or unregistered, owned by or assigned and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), together with any and all (i)
rights and privileges arising under applicable law with respect to the use of
any trademarks, (ii) reinstatements, revivals, reissues, continuations,
extensions and renewals thereof and oppositions with respect thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, misappropriation or dilution
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, misappropriation or dilution
thereof.
 
 
Page | 8

--------------------------------------------------------------------------------

 

“Trademark Security Agreement” means an agreement substantially in the form
annexed hereto as Exhibit C.
 
“Voting Stock” means, with respect to any Person, any class of Equity Interests
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors
(or equivalent governing body) of such Person.
 
SECTION 1.2         Interpretation.  The rules of interpretation specified in
the Loan Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.  All references in this Agreement to “Grantors” shall mean the
Grantors jointly and severally.
 
SECTION 1.3         Resolution of Drafting Ambiguities.  Each Grantor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Secured Party) shall not be employed in the
interpretation hereof.
 
SECTION 1.4         Perfection Certificates.  The Secured Party and each Secured
Party agree that the Perfection Certificates and all schedules, amendments and
supplements thereto are and shall at all times remain a part of this Agreement.
 
ARTICLE 2

 
GRANT OF SECURITY AND FILINGS
 
SECTION 2.1         Grant of Security Interest.  As collateral security for the
prompt payment and performance in full when due (whether at stated maturity, by
acceleration or otherwise) of all the Secured Obligations, each Grantor hereby
pledges and grants to the Secured Party, for the benefit of the Secured Parties,
a lien on and security interest in all of such Grantor’s right, title and
interest in, to and under the following property, wherever located, whether now
owned by such Grantor or hereafter acquired and whether now existing or
hereafter coming into existence (collectively, the “Pledged Collateral”):
 
(i) 
all Accounts;

 
(ii) 
all Equipment, Goods, Inventory and Fixtures;

 
(iii) 
all Documents, Instruments and Chattel Paper;

 
(iv) 
all Letters of Credit and Letter-of-Credit Rights;

 
(v) 
 all Securities Collateral;

 
(vi) 
all Collateral Accounts;

 
(vii)
all Investment Property;

 
 
Page | 9

--------------------------------------------------------------------------------

 

(viii) 
all Intellectual Property;

 
 
(ix)
the Commercial Tort Claims described on Schedule 3.11 hereto;

 
(x) 
all General Intangibles;

 
(xi) 
all Deposit Accounts;

 
(xii) 
all Supporting Obligations;

 
(xiii) 
all books and records relating to the Pledged Collateral; and

 
 
(xiv)
to the extent not covered by clauses (i) through (xiii) of this sentence, all
other personal property of such Grantor, whether tangible or intangible, and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

 
Notwithstanding anything to the contrary contained in clauses (i) through (xiv)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and (i)
the Grantors shall from time to time, at the reasonable request of the
Administrative Agent, give written notice to the Administrative Agent
identifying in reasonable detail the Excluded Property and shall provide to the
Administrative Agent such other information regarding the Excluded Property as
the Administrative Agent may reasonably request and (ii) from and after the
Closing Date, no Grantor shall permit to become effective in any document
creating, governing or providing for any contract, permit, lease or license, a
provision that would prohibit the creation of a Lien on such permit, lease or
license in favor of the Administrative Agent unless such Grantor believes, in
its reasonable judgment, that such prohibition is usual and customary in
transactions of such type.


SECTION 2.2         Filing Authorizations.
 
(a)           Each Grantor hereby irrevocably authorizes the Secured Party at
any time to file in any relevant jurisdiction any financing statements
(including fixture filings) and amendments thereto relating to the Pledged
Collateral, including (i) any financing or continuation statements or other
documents without the signature of such Grantor where permitted by law, (ii)
financing statements describing the Pledged Collateral as “all assets in which
the Grantor now owns or hereafter acquires rights” or similar descriptions and
(iii) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Pledged Collateral
relates.
 
(b)           Each Grantor hereby ratifies its authorization for the Secured
Party to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Pledged Collateral if filed prior to the date
hereof.

 
Page | 10

--------------------------------------------------------------------------------

 

(c)           Each Grantor hereby further authorizes the Secured Party to file
filings with the US PTO or US Copyright Office (or any successor office or, if a
Default has occurred and is continuing, any similar office in any other
country), including this Agreement and any IP Security Agreement Supplements; or
other documents for the purpose of creating, perfecting, confirming, continuing,
enforcing, protecting or putting third parties on notice of the security
interest granted by such Grantor hereunder, without the signature of such
Grantor, and naming such Grantor, as debtor, and the Secured Party, as secured
party.
 
ARTICLE 3

 
REPRESENTATIONS AND COVENANTS OF THE GRANTORS; FURTHER ASSURANCES
 
Each Grantor represents, warrants and covenants to and with the Secured Party
for the benefit of the Secured Parties as follows:
 
SECTION 3.1         Ownership.  Such Grantor is and, as to Pledged Collateral
acquired by it after the date hereof, will be, the sole beneficial owner of, and
has and will have good and marketable title to, the Pledged Collateral in which
it purports to grant a security interest pursuant to Section 2.1, and no Lien
exists or will exist upon such Pledged Collateral at any time, except for Liens
in favor of the Secured Party and other Permitted Collateral Liens.  No Person
other than the Secured Party has control or possession of all or any part of the
Pledged Collateral, except as permitted by the Loan Agreement or this Agreement.
 
SECTION 3.2         Chief Executive Office: Change of Name: Jurisdiction of
Organization.
 
(a)           Schedule 3.2 hereto sets forth, as of the date hereof, (i) such
Grantor’s exact legal name, (ii) its state of incorporation or organization and
(iii) the addresses of the chief executive offices, principal places of business
and any other place of business of such Grantor and the locations of any Pledged
Collateral (including Pledged Collateral located at warehouses and the like) and
of all records concerning that portion of Pledged Collateral consisting of
accounts receivable and other general intangibles.  Except as set forth in
Section 1(g) of the Perfection Certificate, from May 17, 2007 to the date
hereof, neither the Borrower nor any of its predecessors-in-interest has
conducted any business or sold any goods under any name (including any
fictitious business or trade name) other than its legal name.

 
Page | 11

--------------------------------------------------------------------------------

 

(b)           Until termination of this Agreement: (i) such Grantor will not
change the jurisdiction of its incorporation or organization or move its chief
executive office, principal place of business or principal office at which is
kept its books and records (including computer printouts and programs) from the
locations existing on the date hereof and listed on Schedule 3.2 hereto; (ii)
such Grantor will not establish any offices or other places of business at any
other location, except in compliance with and to the extent permitted by
Articles VII and VIII of the Loan Agreement; (iii) such Grantor will not move
any of the tangible Pledged Collateral (other than Pledged Collateral in-transit
or out for repair) to any location other than those locations existing on the
date hereof and listed on Schedule 3.2 hereto and other locations established in
compliance with this paragraph (b), except in compliance with and to the extent
permitted by Articles VII and VIII of the Loan Agreement; (iv) such Grantor will
not change its name or do business under any other fictitious business names or
trade names; unless, in each case of clauses (i), (ii), (iii) and (iv)  above,
(x) such Grantor shall have given the Secured Party at least thirty (30) days’
prior written notice of its intention to do so, identifying the new location and
providing such other information as the Secured Party deems necessary or
reasonably advisable, and (y) such Grantor shall have delivered to the Secured
Party such documentation (including Collateral Access Agreements), in form and
substance reasonably satisfactory to the Secured Party and as required by the
Secured Party, to preserve the perfection and priority of Secured Party’s
security interest in the Pledged Collateral.
 
SECTION 3.3         Validity of Security Interest.  Such Grantor confirms that
value has been given to it by the Secured Party, and that it has rights in the
Pledged Collateral.  The security interest in and Lien on the Pledged Collateral
granted to the Secured Party hereunder constitutes and will constitute (i) a
legal and valid security interest in all the Pledged Collateral securing the
payment and performance of the Secured Obligations, and (ii) subject to the
filings and other actions described in Schedule 3.3 hereto, a first-priority,
perfected security interest in and Lien on the Pledged Collateral, subject only
to Permitted Collateral Liens.
 
SECTION 3.4         Financing Statements and Other Filings: Maintenance of
Perfected Security Interest.
 
(a)           All filings in the United States under the UCC and in the USPTO
and US Copyright Office, and all other filings in the United States to the
extent required under the Financing Documents (and, to the extent required under
Section 7.10(b) of the Loan Agreement, outside the United States), necessary to
perfect the security interest granted by such Grantor to the Secured Party in
respect of the Pledged Collateral have been delivered to the Secured Party in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental or other office specified in Schedule 3.3 hereto.
 
(b)           Without the prior written consent of the Secured Party, no Grantor
shall file or suffer to be on file, or authorize or permit to be filed or to be
on file, in any jurisdiction, any financing statement or like instrument with
respect to the Pledged Collateral in which the Secured Party is not named as the
sole secured party for the benefit of the Secured Parties, except to the extent
expressly permitted under Section 8.02 of the Loan Agreement.
 
(c)           At the sole cost and expense of the Grantors, (i) such Grantor
will maintain the security interest created by this Agreement in the Pledged
Collateral as a perfected, first-priority security interest in favor of the
Secured Party, subject only to Permitted Collateral Liens, and (ii) such Grantor
shall furnish to the Secured Party from time to time statements and schedules
further identifying and describing the Pledged Collateral and such other reports
in connection with the Pledged Collateral as the Secured Party may reasonably
request, all in reasonable detail.

 
Page | 12

--------------------------------------------------------------------------------

 

SECTION 3.5         Pledged Securities; Due Authorization and Issuance.  All of
the Initial Pledged Shares have been, and to the extent any Pledged Shares are
hereafter issued, such Pledged Shares will be, duly authorized, validly issued
and fully paid and non-assessable.  All of the Initial Pledged Interests have
been fully paid for, and such Grantor does not owe any amount or other
obligation to any issuer of the Initial Pledged Interests in exchange for or in
connection with the issuance of the Initial Pledged Interests or such Grantor’s
status as a partner or a member of any issuer of the Initial Pledged Interests.
All Additional Pledged Interests when issued or acquired will be fully paid for,
and such Grantor will not owe any amount or other obligation to any issuer of
such Additional Pledged Interests in exchange for or in connection with the
issuance of such Additional Pledged Interests or such Grantor’s status as a
partner or a member of any issuer of such Additional Pledged Interests.
 
SECTION 3.6        Deposit Accounts.  Such Grantor does not maintain any Deposit
Accounts other than (a) as of the date hereof, the accounts listed in Schedule
3.6 and (b) from and after the date hereof, accounts in compliance with this
Section 3.6 and Section 7.13 of the Loan Agreement and the Post-Closing
Agreement.  The Secured Party has a perfected, first-priority security interest
in each Deposit Account listed in Schedule 3.6 by Control, other than those
designated therein as “Not Subject to an Account Control Agreement as of the
Closing Date”.  The Grantors shall maintain their primary Deposit Accounts with
Middlesex, except to the extent expressly permitted under Section 7.13 of the
Loan Agreement and the Post-Closing Agreement; provided that the Borrower may
maintain up to but not exceeding at any time $1,000,000 in the aggregate on
deposit in or credited to Deposit Accounts and Securities Accounts that are not
at Middlesex, so long as (except as provided in the following further proviso)
such non-Middlesex accounts are subject to an Account Control Agreement;
provided, further, that the aggregate amount on deposit in or credited to
Deposit Accounts that are not subject to an Account Control Agreement shall not
exceed (i) $50,000 for any single Deposit Account at any time or (ii) $200,000
in the aggregate for all Deposit Accounts at any time.  No Grantor shall
hereafter establish or maintain any Deposit Account except in compliance with
the Loan Agreement and this Agreement and unless the applicable Grantor shall
have given the Secured Party at least five Business Days’ (or such shorter
period as the Administrative Agent may approve in its sole discretion) prior
written notice of its intention to establish such new Deposit Account with a
bank.  The Secured Party agrees with each Grantor that the Secured Party shall
not give any instructions directing the disposition of funds from time to time
credited to any Deposit Account or withhold any withdrawal rights from such
Grantor with respect to funds from time to time credited to any Deposit Account
unless an Event of Default has occurred and is continuing.  No Grantor shall
grant Control of any Deposit Account to any Person other than the Secured Party,
except for control arising by operation of law to the account banks for
non-Middlesex Deposit Accounts and Securities Accounts of the Borrower
established and maintained in compliance with the third sentence of this
paragraph and for which Account Control Agreements are not required under such
third sentence and the sentence immediately preceding it.
 

 
Page | 13

--------------------------------------------------------------------------------

 

SECTION 3.7         Investment Property.
 
(a)           Such Grantor (1) has no Securities Accounts or Commodity Accounts
as of the date hereof other than those listed in Schedule 3.7(a) hereto and the
Secured Party has a perfected, first-priority security interest in such
Securities Accounts and Commodity Accounts by Control; (2) as of the date
hereof, does not hold, own or have any interest in any certificated securities
or uncertificated securities other than those constituting Pledged Securities
and those maintained in Securities Accounts or Commodity Accounts listed in
Schedule 3.7(a) hereto and (3) as of the date hereof, has entered into a duly
authorized, executed and delivered Account Control Agreement with respect to
each Securities Account or Commodity Account listed in Schedule 3.7(a) hereto,
as applicable.
 
(b)           Such Grantor shall not hereafter establish or maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary unless (1) the applicable Grantor shall have given the
Secured Party at least five Business Days’ (or such shorter period as the
Administrative Agent may approve in its sole discretion) prior written notice of
its intention to establish such new Securities Account or Commodity Account, (2)
the applicable Grantor shall have offered the Secured Party a right of first
refusal with respect to such new Securities Account or Commodity Account, (3)
such Securities Intermediary or Commodity Intermediary shall be reasonably
acceptable to the Secured Party and (4) such Securities Intermediary or
Commodity Intermediary, as the case may be, and such Grantor shall have duly
executed and delivered an Account Control Agreement with respect to such
Securities Account or Commodity Account, as the case may be.  Such Grantor shall
accept any cash and Investment Property in trust for the benefit of the Secured
Party and promptly after actual receipt thereof, deposit any cash or such
Investment Property and any new securities, instruments, documents or other
property by reason of ownership of such Investment Property which constitute
Pledged Collateral (other than payments of a kind described in Section 6.4, and
except to the extent an Account Control Agreement is expressly not required
under Section 3.6) received by it into an account over which the Secured Party
has Control.  The Secured Party agrees with each Grantor that the Secured Party
shall not give any Entitlement Orders or instructions or directions to any
issuer of uncertificated securities, Securities Intermediary or Commodity
Intermediary unless an Event of Default has occurred and is continuing.  No
Grantor shall grant control over any Investment Property to any Person other
than the Secured Party.

 
Page | 14

--------------------------------------------------------------------------------

 

(c)           All certificates, agreements or instruments representing or
evidencing the Securities Collateral owned by such Grantor and in existence on
the date hereof have been delivered to the Secured Party in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank, and the Secured Party has a perfected, first-priority
security interest therein, subject to no other Liens.  If such Grantor shall at
any time hold or acquire any certificated securities constituting Investment
Property, such Grantor shall promptly (a) endorse, assign and deliver the same
to the Secured Party, accompanied by such instruments of transfer or assignment
duly executed in blank, all in form and substance reasonably satisfactory to the
Secured Party, or (b) deliver such securities into a Securities Account with
respect to which an Account Control Agreement is in effect in favor of the
Secured Party.  The Secured Party may, at any time upon the occurrence and
during the continuance of any Event of Default, endorse, assign or otherwise
transfer to or register in the name of the Secured Party or any of its nominees
or endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder.  In addition, upon the occurrence and during the continuance of an
Event of Default, the Secured Party may at any time exchange certificates
representing or evidencing Securities Collateral for certificates of smaller or
larger denominations.
 
(d)           The Secured Party has a perfected, first-priority security
interest in all uncertificated Pledged Securities pledged by such Grantor
hereunder that are in existence on the date hereof, subject to no other
Liens.  If any securities (as defined in Article 8 of the UCC) now or hereafter
acquired by such Grantor constituting Investment Property are uncertificated and
are issued to such Grantor or its nominee directly by the issuer thereof, such
Grantor shall promptly notify the Secured Party thereof and pursuant to an
agreement in form and substance reasonably satisfactory to the Secured Party,
either (i) cause the issuer to agree to comply with instructions from the
Secured Party as to such securities, without further consent of any Grantor or
such nominee, (ii) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account with respect to which
the Secured Party has Control, (iii) arrange for the Secured Party to become the
registered owner of the securities or (iv) at the Secured Party’s request, cause
such Pledged Securities to become certificated and delivered to the Secured
Party in accordance with Section 3.7(c).
 
(e)           As between the Secured Party and the Grantors, the Grantors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Secured Party, a Securities Intermediary, Commodity Intermediary, any
Grantor or any other Person; provided, that nothing contained in this paragraph
shall release or relieve any Securities Intermediary or Commodity Intermediary
of its duties and obligations to the Grantors or any other person under any
Account Control Agreement or under applicable law.  Each Grantor shall promptly
pay all Claims and fees with respect to the Investment Property and Pledged
Securities pledged by it under this Agreement.  In the event any Grantor shall
fail to make such payment contemplated in the immediately preceding sentence,
the Secured Party may do so for the account of such Grantor, and the Grantors
shall promptly reimburse and indemnify the Secured Party from all costs and
expenses incurred by the Secured Party under this paragraph in accordance with
the Loan Agreement.

 
Page | 15

--------------------------------------------------------------------------------

 

SECTION 3.8        Instruments and Tangible Chattel Paper.  (i) No amounts
payable in excess of $100,000, individually or in the aggregate, under or in
connection with any of the Pledged Collateral are evidenced by any Instrument or
Tangible Chattel Paper, other than such Instruments and Tangible Chattel Paper
listed in Schedule 3.8 hereto or which have been endorsed, assigned and
delivered to the Secured Party (accompanied by instruments of transfer or
assignment duly executed in blank), and (ii) each Instrument and each item of
Tangible Chattel Paper listed in Schedule 3.8 hereto has been properly endorsed,
assigned and delivered to the Secured Party, accompanied by instruments of
transfer or assignment duly executed in blank.  If any amount payable under or
in connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper, and such amount, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper not previously
delivered to the Secured Party, exceeds $100,000 in the aggregate for all
Grantors, the Grantor acquiring such Instrument or Tangible Chattel Paper shall
forthwith endorse, assign and deliver the same to the Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Secured Party may from time to time specify.
 
SECTION 3.9         Electronic Chattel Paper and Transferable Records.  No
amount in excess of $100,000, individually or in the aggregate, under or in
connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record” (as that term is defined in Section
201 of the Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction), other than such Electronic Chattel Paper and
transferable records listed in Schedule 3.9 or as to which the Grantors have
complied with the following provisions of this Section 3.9.  If any amount
payable under or in connection with any of the Pledged Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Grantor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Secured Party thereof and shall take such action as the
Secured Party may reasonably request to vest in the Secured Party control under
UCC Section 9-105 of such Electronic Chattel Paper or control under Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  The requirement in
the preceding sentence shall apply to the extent that such amount, together with
all amounts payable evidenced by Electronic Chattel Paper or any transferable
record in which the Secured Party has not been vested control within the meaning
of the statutes described in this sentence exceeds $100,000 in the aggregate for
all Grantors.  The Secured Party agrees with such Grantor that the Secured Party
will arrange, pursuant to procedures satisfactory to the Secured Party and so
long as such procedures will not result in the Secured Party’s loss of control,
for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.
 
 
Page | 16

--------------------------------------------------------------------------------

 

SECTION 3.10       Letter-of-Credit Rights.  If such Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Secured Party thereof and such
Grantor shall, at the request of the Secured Party, pursuant to an agreement in
form and substance reasonably satisfactory to the Secured Party, either (i)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Secured Party of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Secured Party to become the transferee
beneficiary of such letter of credit, with the Secured Party agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be
applied as provided in the Loan Agreement.  The actions in the preceding
sentence shall be taken to the extent that the amount under such letter of
credit, together with all amounts under letters of credit for which the actions
described above in clause (i) and (ii) have not been taken, exceeds $50,000 in
the aggregate for all Grantors.
 
SECTION 3.11       Commercial Tort Claims.  As of the date hereof, such Grantor
hereby represents and warrants that it holds no Commercial Tort Claims other
than those listed in Schedule 3.11.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim having a value, together with all other
Commercial Tort Claims of all Grantors in which the Secured Party does not have
a security interest, in excess of $50,000 in the aggregate, such Grantor shall
immediately notify the Secured Party in writing signed by such Grantor of the
brief details thereof and grant to the Secured Party in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Secured Party.
 
SECTION 3.12       Intellectual Property.  As of the Closing Date, annexed as
Schedule 3.12 is a complete list of all of such Grantor’s trade names, trade
name rights, issued patents and applications therefor, domain names, registered
trademarks, registered copyrights and applications therefor.  To the best
knowledge of such Grantor, there are no assertions or claims challenging the
validity of any of the Intellectual Property Collateral that could reasonably be
expected to have a Material Adverse Effect.  To the best knowledge of such
Grantor, the business of such Grantor as now conducted and proposed to be
conducted does not conflict with any issued patents, patent rights, licenses,
registered trademarks, trademark rights, trade names, trade name rights or
registered copyrights of others, and there is no infringement of any
Intellectual Property Collateral of such Grantor, in each case, which could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.13        Collateral Access Agreements; Inventory .
 
(a)           It is the intention of the parties hereto that none of the Pledged
Collateral shall become fixtures and such Grantor shall take all reasonable
action or actions as may be necessary to prevent any of the Pledged Collateral
from becoming fixtures.  Each  Grantor shall use its best efforts not to affix
any of the Pledged Collateral to real property in any manner which would change
its nature from that of personal property to real property or to a fixture.  If,
notwithstanding the foregoing, any Pledged Collateral shall become a fixture or
real property, the Grantors shall take such actions as the Administrative Agent
may deem necessary or reasonably advisable to perfect its security interest in
such Pledged Collateral.
 
 
Page | 17

--------------------------------------------------------------------------------

 

(b)           Such Grantor will obtain a Collateral Access Agreement from all
bailees and landlords, as applicable, who from time to time have possession of
tangible Pledged Collateral in the ordinary course of such Grantor’s business,
as the Secured Party may reasonably request; provided that the foregoing shall
not be required if the value of the Pledged Collateral held by such bailee or
landlord is less than $250,000; provided, further, that the aggregate value of
the Pledged Collateral held by all such bailees and landlords who have not
delivered a Collateral Access Agreement is less than $500,000.
 
(c)           As of the date hereof, such Grantor’s inventory with an aggregate
value in excess of $50,000 is not maintained with any bailee that issues
negotiable warehouse receipts or other negotiable instruments therefor.  From
and after the date hereof, such Grantor will use its reasonable efforts to not
maintain its inventory with an aggregate value in excess of $50,000 with any
bailee that issues negotiable warehouse receipts or other negotiable instruments
therefor.  Such Grantor agrees that if, notwithstanding the foregoing, any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any of its inventory (or any other Pledged Collateral), such receipt
shall not be “negotiable” (as such term is used in the UCC or under other
relevant law).  If, notwithstanding the foregoing, any negotiable warehouse
receipts or other negotiable documents are issued with respect to any of the
inventory (or other Pledged Collateral) with an aggregate value in excess of
$100,000, all such instruments shall be held for the benefit of the Secured
Party and shall be immediately endorsed to the order of the Secured Party and
delivered by Grantor to the Secured Party to be held by the Secured Party as
Pledged Collateral hereunder.  In addition, at the request of the Secured Party
(and each Grantor hereby acknowledges and agrees that such request shall be
deemed to be made in respect of any Grantor’s inventory with a value in excess
of the dollar thresholds for individual locations and locations in the aggregate
specified in clause (b) above), such Grantor will notify all warehousemen,
bailees, agents, processors and other similar Persons of the Lien created
pursuant to the Security Documents.
 
SECTION 3.14       Motor Vehicles.  At the request of the Secured Party, such
Grantor shall deliver to the Secured Party originals of the certificates of
title or ownership for the motor vehicles (and any other Equipment covered by
certificates of title or ownership) owned by it with the Secured Party listed as
lienholder therein.
 
SECTION 3.15       Third-Party Agreements.
 
(a)           Except as set forth on Schedule 3.15, neither the granting of the
Liens on the Pledged Collateral in favor of the Secured Party hereunder nor the
exercise of remedies in respect thereof will constitute or result in the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor under, or constitute or result in a default, breach or termination
pursuant to the terms of, or otherwise permit the termination of, any Material
Contract or any other indenture, material agreement or other material instrument
or property right in respect of which such Grantor has granted a Lien on the
Pledged Collateral hereunder or that provides that the collateral assignment of
or granting of a Lien on any Material Contract or any such other indenture,
material agreement or other material instrument or property right is prohibited
or would be null and void without the consent of the applicable counterparty
thereto (other than to the extent that any such limitation or restriction would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC).

 
Page | 18

--------------------------------------------------------------------------------

 

(b)           Such Grantor will, to the extent permitted by applicable law, and
at the request of the Secured Party, if an Event of Default shall have occurred
and be continuing, specifically assign to the Secured Party all federal
government contracts and will (upon request of the Secured Party) cooperate with
the Secured Party in giving notice of such assignment pursuant to the Federal
Assignment of Claims Act.  Such Grantor will cooperate with the Secured Party in
providing such further information with respect to contracts with any
governmental authority as the Secured Party may reasonably request and will
provide such instruments of further assurance with respect to such contracts as
the Secured Party may reasonably request.
 
SECTION 3.16       Insurance.  In the event that the proceeds of any insurance
claim are paid after the Secured Party has exercised its right to foreclose
during the continuance of an Event of Default, such Net Cash Proceeds shall be
paid to the Secured Party to satisfy any deficiency remaining after such
foreclosure.
 
SECTION 3.17       Contesting Liens; Claims.  All Claims imposed upon or
assessed against the Pledged Collateral have been paid and discharged except to
the extent such Claims constitute a Lien which is a Permitted Collateral
Lien.  Notwithstanding the foregoing provisions of this Section 3.17, (i) no
contest of any such obligation may be pursued by such Grantor if such contest
would expose the Secured Party or any other Secured Party to (A) any possible
criminal liability or (B) any additional civil liability for failure to comply
with such obligations unless such Grantor shall have furnished a bond or other
security therefor satisfactory to the Secured Party or such Secured Party, and
(ii) if at any time payment or performance of any obligation contested by such
Grantor pursuant to this Section 3.17 shall become necessary to prevent the
imposition of remedies because of non-payment, such Grantor shall pay or perform
the same in sufficient time to prevent the imposition of remedies in respect of
such default or prospective default.  Each Grantor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and
defend the Lien thereon granted to the Secured Party and the priority thereof
against all claims and demands of all Persons at any time claiming any interest
therein adverse to the Secured Party or any other Secured Party, other than
Permitted Collateral Liens (other than Contested Liens).
 
SECTION 3.18       Joinder of Additional Grantors.  The Grantors shall cause
each Subsidiary of the Borrower which, from time to time, after the date hereof
shall be required to pledge any property to the Secured Party pursuant to
Section 7.10 of the Loan Agreement, (a) to execute and deliver to the Secured
Party (i) any applicable supplements to the Security Documents and (ii) a
Perfection Certificate, in each case, within thirty (30) days of the date on
which such Subsidiary was acquired or created and (b) in the case of a
Subsidiary organized outside of the United States whose Equity Interests are to
be pledged in accordance with Section 7.10 of the Loan Agreement, to execute and
deliver such documentation as the Secured Party may reasonably request
(consistent with such Section 7.10).

 
Page | 19

--------------------------------------------------------------------------------

 

SECTION 3.19       Further Assurances.  Subject to the specific exceptions,
thresholds and time schedules expressly set forth in this Agreement, each
Grantor shall take such further actions, provide such information, and execute
and deliver to the Secured Party such additional documents as the Secured Party
deems necessary or reasonably advisable to perfect, preserve and protect its
security interest in the Pledged Collateral and the rights and interests granted
to the Secured Party hereunder, to fully effect the purposes hereof or permit
the Secured Party to exercise and enforce its rights, powers and remedies with
respect to any Pledged Collateral.  In the event that the Secured Party desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Secured Party, such Grantor agrees to use its
best efforts to assist and aid the Secured Party to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.  If an Event of Default has occurred and is
continuing, the Secured Party may institute and maintain, in its own name or in
the name of any Grantor, such suits and proceedings as the Secured Party may be
advised by counsel are necessary or expedient to prevent any impairment of the
security interest in (or the perfection thereof) the Pledged Collateral.  All of
the foregoing shall be at the sole cost and expense of the Grantors.
 
ARTICLE 4

 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
SECTION 4.1         Pledge of Additional Securities Collateral.  Each Grantor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
Person, accept the same in trust for the benefit of the Secured Party and
forthwith deliver to the Secured Party a Pledge Supplement, duly executed by
such Grantor, in substantially the form of Exhibit D hereto (each, a “Pledge
Supplement”), and the certificates and other documents required under Section
3.7 in respect of the additional Pledged Securities or Intercompany Notes which
are to be pledged pursuant to this Agreement, and confirming the attachment of
the Lien hereby created on and in respect of such additional Pledged Securities
or Intercompany Notes.  Each Grantor hereby authorizes the Secured Party to
attach each Pledge Supplement to this Agreement and agrees that all Pledged
Securities or Intercompany Notes listed on any Pledge Supplement shall
constitute Pledged Collateral for all purposes of the Financing Documents.
 
SECTION 4.2         Voting Rights; Distributions: etc.
 
(a)           So long as no Event of Default shall have occurred and be
continuing, each Grantor may exercise any and all voting and other consensual
rights pertaining to the Securities Collateral or any part thereof for any
purpose not inconsistent with the terms or purposes hereof, the Loan Agreement
or any other Financing Document; provided, that no Grantor shall in any event
exercise such rights in any manner that is inconsistent with the terms of any
Financing Document or which could reasonably be expected to have a Material
Adverse Effect.  Unless and until an Event of Default has occurred and is
continuing, the Grantors shall be entitled to receive and retain any cash
Distributions on the Pledged Securities in accordance with applicable law.  For
avoidance of doubt, any and all Distributions on the Pledged Securities in the
form of securities, and all Distributions which are received or retained by any
Grantor contrary to the immediately preceding sentence, shall be forthwith
delivered to the Secured Party to hold as Pledged Collateral and shall, if
received by any Grantor, be received in trust for the benefit of the Secured
Party, be segregated from the other property or funds of such Grantor and be
forthwith delivered to the Secured Party as Pledged Collateral in the same form
as so received (with any necessary endorsement).

 
Page | 20

--------------------------------------------------------------------------------

 

(b)           If any Event of Default shall have occurred, then so long as such
Event of Default shall continue, and whether or not the Secured Party or any
other Secured Party exercises any available right to declare any Obligations due
and payable or seeks or pursues any other relief or remedy available to it under
applicable law or any Financing Document, (i) all rights of each Grantor to
exercise the voting and other consensual rights it would otherwise be entitled
to exercise pursuant to Section 4.2(a) shall cease, and all such rights shall
thereupon become vested in the Secured Party, which shall thereupon have the
sole right to exercise such voting and other consensual rights, (ii) all rights
of each Grantor to receive Distributions which it would otherwise be authorized
to receive and retain pursuant to the Loan Agreement shall cease, and all
dividends and other Distributions shall be paid directly to the Secured Party
and retained by the Secured Party in the Collateral Account as part of the
Pledged Collateral, and (iii) if the Secured Party shall so request in writing,
the Grantors jointly and severally agree to execute and deliver to the Secured
Party appropriate additional instruments, dividend, distribution and other
orders and documents to that end.
 
SECTION 4.3         Defaults, etc.  Each Grantor represents and warrants to the
Secured Party for the benefit of the Secured Parties that:  (i) such Grantor is
not in default in the payment of any portion of any mandatory capital
contribution, if any, required to be made under any agreement to which such
Grantor is a party relating to the Pledged Securities pledged by such Grantor,
(ii) such Grantor is not in violation of any other provisions of any such
agreement to which such Grantor is a party, or otherwise in default or violation
thereunder, (iii) no Securities Collateral pledged by such Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any Person with respect thereto, and (iv) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Constitutive documents and certificates, if any,
delivered to the Secured Party) which evidence any Pledged Securities of such
Grantor.
 
SECTION 4.4         Certain Agreements of Grantors As Issuers and Holders of
Equity Interests.  In the case of each Grantor which is an issuer of Securities
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.  In the case of each Grantor
which is a partner in a partnership, limited liability company or other entity,
such Grantor hereby consents, to the extent required by the applicable
Constitutive document, to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Interests in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Interests to the Secured
Party or its nominee and to the substitution of the Secured Party or its nominee
as a substituted partner or member in such partnership, limited liability
company or other entity with all the rights, powers and duties of a general
partner or a limited partner or member, as the case may be.
 
 
Page | 21

--------------------------------------------------------------------------------

 

ARTICLE 5

 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
 
SECTION 5.1         Grant of License.  Each Grantor hereby grants to the Secured
Party an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, assign, license or
sublicense any and all of the Intellectual Property Collateral now owned or
licensed or hereafter acquired or licensed by such Grantor, wherever the same
may be located, in each case, for the purpose of enabling the Secured Party,
during the continuance of an Event of Default, to exercise rights and remedies
under Article 7 hereof at such time as the Secured Party shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose.  Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout thereof.
 
SECTION 5.2         Protection of Secured Party’s Security.  On a continuing
basis, each Grantor shall, at such Grantor’s cost and expense, (i) promptly
following its becoming aware thereof, notify the Secured Party of (A) any
materially adverse determination in any proceeding in the United States Patent
and Trademark Office or the United States Copyright Office (or equivalent
foreign office) with respect to any material Intellectual Property Collateral or
(B) the institution of any proceeding or any materially adverse determination in
any federal, state, local or foreign court or administrative body regarding such
Grantor’s claim of ownership in or right to use any material Intellectual
Property Collateral, its right to register such Intellectual Property Collateral
or its right to keep and maintain such registration in full force and effect,
(ii) maintain and protect material Intellectual Property Collateral in
compliance with the Loan Agreement, (iii) not permit to lapse or become
abandoned any material Intellectual Property Collateral, and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property Collateral, in each case except as
determined by such Grantor in its commercially reasonable business judgment,
(iv) upon such Grantor obtaining knowledge thereof, promptly notify the Secured
Party in writing of any event in respect of any Intellectual Property Collateral
which could reasonably be expected to have a Material Adverse Effect, (v) not
license any material Intellectual Property Collateral other than licenses
entered into by such Grantor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that could reasonably be expected to have a Material Adverse Effect, (vi)
diligently keep adequate records respecting the Intellectual Property Collateral
and (vii) furnish to the Secured Party from time to time at the Secured Party’s
request reasonably detailed statements and amended schedules further identifying
and describing the Intellectual Property Collateral and such other materials
evidencing or reports pertaining to the Intellectual Property Collateral as the
Secured Party may from time to time reasonably request.
 
 
Page | 22

--------------------------------------------------------------------------------

 
 
SECTION 5.3         After-Acquired Property.  If any Grantor shall (i) obtain
any rights to any additional Intellectual Property or (ii) become entitled to
the benefit of any additional Intellectual Property or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property, or any improvement on any Intellectual Property,
the provisions hereof shall automatically apply thereto and any such item
enumerated in clause (i) or (ii) of this Section 5.3 with respect to such
Grantor shall automatically constitute Intellectual Property Collateral and be
subject to the Lien and security interest created by this Agreement without
further action by any party.  Each Grantor shall promptly (and in any event (A)
by June 30 and December 31 of each year if no Event of Default has occurred and
is continuing and (B) more frequently as the Administrative Agent may request if
an Event of Default has occurred is continuing) provide to the Secured Party
written notice of any of the foregoing and confirm the attachment of the Lien
and security interest created by this Agreement to any rights described in
clauses (i) and (ii) of the immediately preceding sentence of this Section 5.3
by delivering and filing such IP Security Agreement Supplements, instruments or
other documents as the Secured Party may request to preserve, protect or perfect
the Secured Party’s security interest in such Intellectual Property.  Further,
each Grantor authorizes the Secured Party to modify this Agreement by amending
Schedule 3.12 to include any Intellectual Property of such Grantor acquired or
arising after the date hereof.
 
SECTION 5.4         Litigation.  Each Grantor may commence and prosecute in its
own name, as the party in interest, for its own benefit and at the sole cost and
expense of the Grantors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, misappropriation, invalidation, abandonment, counterfeiting,
unfair competition, dilution, diminution in value or other damage as are
necessary to preserve and protect the Intellectual Property Collateral;
provided, that if an Event of Default has occurred and is continuing, and at the
Administrative Agent’s request, such Grantor may only take such actions with the
Administrative Agent’s prior written consent.  Upon the occurrence and during
the continuance of any Event of Default, the Secured Party may, but shall in no
way be obligated to, file applications for preservation and protection of the
Intellectual Property Collateral and/or bring suit in the name of any Grantor or
any Secured Party to enforce the Intellectual Property Collateral.  In the event
of such suit, each Grantor shall, at the reasonable request of the Secured
Party, do any and all lawful acts and execute any and all documents requested by
the Secured Party in aid of such enforcement and the Grantors shall promptly
reimburse and indemnify the Secured Party for all costs and expenses incurred by
the Secured Party in the exercise of its rights under this Section 5.4 in
accordance with the Loan Agreement.

 
Page | 23

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
CERTAIN PROVISIONS CONCERNING ACCOUNTS
 
SECTION 6.1    Maintenance of Records.  Each Grantor shall keep and maintain at
its own cost and expense complete records of each Account, in a manner
consistent with prudent business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto.  Each Grantor shall, at such Grantor’s cost and
expense, upon the Secured Party’s demand made at any time after the occurrence
and during the continuance of any Critical Default, deliver all tangible
evidence of Accounts, including all documents evidencing Accounts and any books
and records relating thereto to the Secured Party or to its representatives
(copies of which evidence and books and records may be retained by such
Grantor).  Upon the occurrence and during the continuance of any Event of
Default, the Secured Party may transfer a full and complete copy of any
Grantor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Accounts or the
Secured Party’s security interest therein without the consent of any Grantor.
 
SECTION 6.2    Legend.  Each Grantor shall legend, at the request of the Secured
Party and in form and manner reasonably satisfactory to the Secured Party, the
Accounts and the other books, records and documents of such Grantor evidencing
or pertaining to the Accounts with an appropriate reference to the fact that the
Accounts have been collaterally assigned to the Secured Party and that the
Secured Party has a security interest therein.
 
SECTION 6.3    Modification of Terms, etc.  No Grantor shall (i) rescind or
cancel any obligations evidenced by any Account, (ii) modify any term thereof or
make any adjustment with respect thereto, (iii) extend or renew any such
obligations, (iv) compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or (v) sell any Account or interest therein, except,
in each case, in the ordinary course of business consistent with prudent
business practice.
 
SECTION 6.4    Collection.  Each Grantor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business and consistent with prudent business practice, any and all amounts
owing under or on account of such Account, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Account, except that any Grantor may, with respect to an Account, allow in the
ordinary course of business (i) a refund or credit due as a result of returned
or damaged or defective merchandise and (ii) such extensions of time to pay
amounts due in respect of Accounts and such other modifications of payment terms
or settlements in respect of Accounts as are commercially reasonable in the
circumstances, all in accordance with such Grantor’s ordinary course of business
consistent with its collection practices as in effect from time to time.  The
costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Grantor or any Secured Party, shall be paid by the
Grantors.
 
 
Page | 24

--------------------------------------------------------------------------------

 
 
SECTION 6.5    Eligible Accounts.  Borrower represents and warrants to the
Secured Party for the benefit of the Secured Parties that (i) each Account
listed on a Borrowing Base Certificate is an Eligible Account Receivable and
(ii) the Eligible Accounts are bona fide, existing obligations of the Account
Debtors.
 
ARTICLE 7
 
REMEDIES
 
SECTION 7.1    Remedies.  Upon the occurrence and during the continuance of any
Event of Default the Secured Party may (but shall not be obligated to) from time
to time exercise in respect of the Pledged Collateral, in addition to the other
rights and remedies provided for herein or otherwise available to it, the
following remedies, in accordance with applicable law:
 
(a)           personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Grantor or any other
person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Grantor’s premises where
any of the Pledged Collateral is located, remove such Pledged Collateral, remain
present at such premises to receive copies of all communications and remittances
relating to the Pledged Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Grantor;
 
(b)           demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral, including
instructing the account debtors or obligors on any Account, agreement,
instrument or other obligation constituting part of the Pledged Collateral to
make any payment required by the terms of such Account, agreement, instrument or
other obligation directly to the Secured Party, and in connection with any of
the foregoing, compromise, settle, extend the time for payment and make other
modifications with respect thereto; provided, that if any such payments are made
directly to any Grantor, prior to receipt by any such account debtor or obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Secured Party and shall promptly (but in
no event later than one (1) Business Day after receipt thereof) pay such amounts
to the Secured Party;
 
(c)           sell, assign, grant a license to use or otherwise liquidate, or
direct any Grantor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
 

 
Page | 25

--------------------------------------------------------------------------------

 
 
(d)           take possession of the Pledged Collateral or any part thereof, by
directing any Grantor in writing to deliver the same to the Secured Party at any
place or places so designated by the Secured Party, in which event such Grantor
shall at its own expense: (i) forthwith cause the same to be moved to the place
or places designated by the Secured Party and therewith delivered to the Secured
Party, (ii) store and keep any Pledged Collateral so delivered to the Secured
Party at such place or places pending further action by the Secured Party and
(iii) while the Pledged Collateral shall be so stored and kept, provide such
security and maintenance services as shall be necessary to protect the same and
to preserve and maintain them in good condition.  Each Grantor’s obligation to
deliver the Pledged Collateral as contemplated in this Section 7.1(d) is of the
essence hereof.  Upon application to a court of equity having jurisdiction, the
Secured Party shall be entitled to a decree requiring specific performance by
any Grantor of such obligation;
 
(e)           withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Grantor
constituting Pledged Collateral for application to the Obligations as provided
in Section 7.7 hereof;
 
(f)            retain and apply the Distributions to the Obligations as provided
in Section 7.7 hereof;
 
(g)           exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
 
(h)           exercise any and all rights and remedies of a secured party under
the UCC and under all applicable laws, and the Secured Party may also in its
sole discretion, without notice except as specified in Section 7.2 hereof, sell,
assign or grant a license to use the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Secured Party’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Secured Party may deem commercially reasonable.  The Secured Party or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Pledged Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Obligations owed to such person as a credit on account of the purchase
price of any Pledged Collateral payable by such person at such sale.  Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Grantor, and each Grantor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  The Secured Party shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been
given.  The Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which any Pledged Collateral may
have been sold, assigned or licensed at such a private sale was less than the
price which might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Pledged Collateral to
more than one offeree.
 

 
Page | 26

--------------------------------------------------------------------------------

 
 
SECTION 7.2    Notice of Sale.  Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of Pledged Collateral shall be
required by law, ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters.  No notification need be given to any Grantor if
it has signed, in accordance with applicable law, after the occurrence of an
Event of Default, a statement renouncing or modifying any right to notification
of sale or other intended disposition.
 
SECTION 7.3    Waivers.  Each Grantor hereby waives, to the fullest extent
permitted by applicable law, notice or judicial hearing in connection with the
Secured Party’s taking possession or the Secured Party’s disposition of any of
the Pledged Collateral, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Grantor would
otherwise have under law, and each Grantor hereby further waives, to the fullest
extent permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Secured Party’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law.  Any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Grantor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Grantor and against any and all persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Grantor.
 
SECTION 7.4    Certain Sales of Pledged Collateral.
 
(a)           Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Secured Party maybe compelled, with respect to any sale of all or any part
of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority.  Each Grantor acknowledges that any
such sales may be at prices and on terms less favorable to the Secured Party
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Secured Party shall have no obligation
to engage in public sales in respect of such Pledged Collateral.
 
(b)           Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws, the Secured Party may be compelled, with
respect to any sale of all or any part of the Securities Collateral and
Investment Property, to limit purchasers to persons who will agree, among other
things, to acquire such Securities Collateral or Investment Property for their
own account, for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges that any such private sales may be at prices
and on terms less favorable to the Secured Party than those obtainable through a
public sale without such restrictions (including a public offering made pursuant
to a registration statement under the Securities Act) and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for public sale.
 
 
Page | 27

--------------------------------------------------------------------------------

 
 
(c)           If the Secured Party determines to exercise its right to sell any
or all of the Securities Collateral or Investment Property, upon written
request, the applicable Grantor shall from time to time furnish to the Secured
Party all such information as the Secured Party may reasonably request in order
to determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Secured Party as exempt
transactions under the Securities Act and the rules of the SEC thereunder.
 
(d)           Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Secured
Parties, that the Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.4 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.
 
SECTION 7.5    No Waiver; Cumulative Remedies.
 
(a)           No failure on the part of the Secured Party to exercise, no course
of dealing with respect to, and no delay on the part of the Secured Party in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Secured Party be required to
look first to, enforce or exhaust any other security, collateral or
guaranties.  The remedies herein provided are cumulative and are not exclusive,
of any remedies provided by law.
 
(b)           In the event that the Secured Party shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Secured Party, then and in every such case, the Grantors, each Secured
Party shall be restored to their respective former positions and rights
hereunder with respect to the Pledged Collateral, and all rights, remedies and
powers of the Secured Parties shall continue as if no such proceeding had been
instituted.
 
SECTION 7.6    Intellectual Property.  If any Event of Default shall have
occurred and be continuing, upon the written demand of the Secured Party, each
Grantor shall execute and deliver to the Secured Party an assignment or further
license of the Intellectual Property Collateral, in whole or in part as the
Secured Party determines, and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof.
 
 
Page | 28

--------------------------------------------------------------------------------

 
 
SECTION 7.7    Application of Proceeds.  The proceeds received by the Secured
Party in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Secured Party of
its remedies shall be applied, together with any other sums then held by the
Secured Party pursuant to this Agreement, in accordance with Section 9.02 of the
Loan Agreement.  In the event that the proceeds of any sale, collection or other
realization of the Pledged Collateral are insufficient to effect the Discharge
of Obligations, the Grantors shall remain jointly and severally liable for any
deficiency.
 
SECTION 7.8    Collateral Account.  The Secured Party may in its discretion
cause to be established at a banking institution to be selected by the Secured
Party a cash collateral account (the “Collateral Account”) in the name and under
the sole dominion and Control of the Secured Party, into which there shall be
deposited from time to time the cash proceeds of any Pledged Collateral and
other Collateral (including insurance proceeds) required to be delivered to the
Secured Party pursuant to the Financing Documents.  The balance from time to
time in any such Collateral Account shall constitute part of the Pledged
Collateral hereunder and shall not constitute payment of the Secured Obligations
until applied as specified in the Loan Agreement.
 
ARTICLE 8
 
MISCELLANEOUS
 
SECTION 8.1    Concerning Secured Party.  The Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Secured Party, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that none of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral or (ii) taking any necessary steps to preserve rights
against any person with respect to any Pledged Collateral.
 
SECTION 8.2    Secured Party May Perform; Secured Party Appointed
Attorney-in-Fact.
 
(a)           If any Grantor shall fail to perform any covenants contained in
this Agreement (including such Grantor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay Claims, (iii)
make repairs, (iv) discharge Liens or (v) pay or perform any obligations of such
Grantor under any Pledged Collateral) or if any representation or warranty on
the part of any Grantor contained herein shall be breached, the Secured Party
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, that the
Secured Party shall in no event be bound to inquire into the validity of any
tax, lien, imposition or other obligation which such Grantor fails to pay or
perform as and when required hereby and which such Grantor does not contest in
accordance with Section 3.17.  Any and all amounts so expended by the Secured
Party shall be paid by the Grantors in accordance with Section 11.03 of the Loan
Agreement.  Neither this Section 8.2 nor any action taken by the Secured Party
pursuant to this Section 8.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of any representation or
warranty from constituting a Default.
 
 
Page | 29

--------------------------------------------------------------------------------

 
 
(b)           Each Grantor hereby irrevocably appoints the Secured Party and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, or otherwise, from time to time in the
Secured Party’s discretion to take any action and to execute any instrument
consistent with the terms of the Loan Agreement, this Agreement and the other
Financing Documents which the Secured Party may deem necessary or advisable to
accomplish the purposes hereof, and, without limiting the generality of the
foregoing, hereby gives said attorney the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, (i) upon the occurrence
and continuance of an Event of Default, to endorse the names of such Grantor on
any checks, notes, drafts or other forms of payment or security that may come
into the possession of the Secured Party or any Affiliate of the Secured Party,
to sign such Grantor’s name on invoices or bills-of-lading, drafts against
customers, notices of assignment, verifications and schedules, and (ii) upon the
occurrence and continuance of an Event of Default, to sell, transfer, pledge,
make any arrangement with respect to or otherwise dispose of or deal with any of
the Pledged Collateral in accordance with the UCC.  The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof.  Each Grantor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.
 
SECTION 8.3    Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Grantors, their respective successors and assigns and (ii)
inure, together with the rights and remedies of the Secured Party hereunder, to
the benefit of the Secured Party and the other Secured Parties and each of their
respective successors, transferees and assigns.  No other persons (including any
other creditor of any Grantor) shall have any interest herein or any right or
benefit with respect hereto.
 
SECTION 8.4    Reinstatement; Termination.
 
(a)           Notwithstanding any provision to the contrary contained herein,
this Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any amount received by the Secured Party in respect of the
Pledged Collateral, any other Collateral or the Secured Obligations is
rescinded, or must otherwise be restored or returned by the Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Grantor or any of its Affiliates or any guarantor of all or any part of the
Secured Obligations, or upon the appointment of any intervenor, receiver or
conservator of, or trustee or similar official for, any Grantor or any such
Affiliate or guarantor, or any substantial part of their respective properties
or assets, or otherwise, all as though such payment had not been made.
 
 
Page | 30

--------------------------------------------------------------------------------

 
 
(b)           Subject to reinstatement as provided in Section 8.4(a), after the
Discharge of Obligations has occurred, this Agreement shall terminate, and the
Secured Party shall, upon the request and at the sole cost and expense of the
Grantors, (i) cause to be assigned, transferred and delivered to the applicable
Grantors, against receipt and without recourse to or warranty or representation
by the Secured Party, any remaining Pledged Collateral, to or on the order of
the respective Grantor, and (ii) execute and deliver such UCC-3 termination
statements, certificates for terminating the Liens on motor vehicles and such
other documents as are necessary to terminate (or reflect or record the
termination of) the Secured Party’s Lien on the Pledged Collateral.
 
SECTION 8.5    Amendments.  No amendment, modification, supplement, termination
or waiver of or to any provision hereof, nor consent to any departure by any
Grantor therefrom, shall be effective unless the same shall be made in
accordance with the Loan Agreement and unless in writing and signed by the
Secured Party.  Any amendment, modification or supplement of or to any provision
hereof, any waiver of any provision hereof and any consent to any departure by
any Grantor from the terms of any provision hereof shall be effective only in
the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement or any
other document evidencing the Secured Obligations, no notice to or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.
 
SECTION 8.6    Notices.  Unless otherwise provided herein or in the Loan
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner (and at the address) and become effective as
provided in the Loan Agreement.
 
SECTION 8.7    Governing Law, Consent to Jurisdiction and Service of Process;
WAIVER OF JURY TRIAL.
 
(a)           Section 11.09 of the Loan Agreement is incorporated herein by
reference, as if set forth herein in full, mutatis mutandis; provided that, as
incorporated herein, each reference therein to “this Agreement” or the like
shall be deemed to be a reference to this Agreement.
 
(b)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
Page | 31

--------------------------------------------------------------------------------

 
 
SECTION 8.8    Severability.  Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
SECTION 8.9    Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 8.10   Marshalling.  The Secured Party shall not be required to marshal
any present or future collateral security (including, but not limited to, this
Agreement and the Pledged Collateral) for, or other assurances of payment of,
the Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the rights of the
Secured Party hereunder or in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising.  Each Grantor hereby agrees that it will not invoke
any applicable law relating to the marshalling of collateral which might cause
delay in or impede the enforcement of the Secured Party’s rights under this
Agreement or under any other Instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and each Grantor hereby irrevocably waives the benefits of
all such laws.
 
SECTION 8.11   No Credit for Payment of Taxes or Imposition.  No Grantor shall
be entitled to any credit against the principal, premium, if any, or interest
payable under the Loan Agreement, and no Grantor shall be entitled to any credit
against any other sums which may become payable under the terms thereof or
hereof, by reason of the payment of any Tax on the Pledged Collateral or any
part thereof.
 
SECTION 8.12   No Claims Against Secured Party.  Nothing contained in this
Agreement shall constitute any consent or request by the Secured Party, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Pledged Collateral or any part
thereof, nor as giving any Grantor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Secured Party in respect thereof or any claim that any Lien
based on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the Lien hereof.
 
 
Page | 32

--------------------------------------------------------------------------------

 
 
SECTION 8.13   Grantors Remain Liable.  Nothing set forth in this Agreement
shall relieve any Grantor from the performance of any term, covenant, condition
or agreement on such Grantor’s part to be performed or observed under or in
respect of any agreements or Instruments included in the Pledged Collateral, or
any other Pledged Collateral, at any time prior to the sale, assignment or
transfer of such agreements, Instruments or other Pledged Collateral in
accordance with this Agreement or from any liability to any person under or in
respect of any of such agreements, Instruments or other Pledged Collateral or
shall impose any obligation on any Secured Party to perform or observe any such
term, covenant, condition or agreement on such Grantor’s part to be so performed
or observed or shall impose any liability on any Secured Party for any act or
omission on the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Agreement, the Loan Agreement or the other Financing Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or
therewith.  The obligations of each Grantor contained in this Section 8.13 shall
survive the termination hereof and the discharge of such Grantor’s other
obligations under this Agreement, the Loan Agreement and the other Financing
Documents.
 
SECTION 8.14   Obligations Absolute.  All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:
 
(i)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Grantor,
 
(ii)            any lack of validity or enforceability of the Loan Agreement or
any other Financing Document, or any other agreement or instrument relating
thereto;
 
(iii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the any Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Loan Agreement or any
other Financing Document or any other agreement or instrument relating thereto;
 
(iv)           any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
 
(v)            any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Loan Agreement or any other
Financing Document except as specifically set forth in a waiver granted pursuant
to Section 8.5; or
 
(vi)           any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Grantor.
 
 
Page | 33

--------------------------------------------------------------------------------

 
 
SECTION 8.15    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
Page | 34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Grantors and the Secured Party have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
 

 
BORROWER
     
SERACARE LIFE SCIENCES, INC.
       
By:
/s/ Gregory A. Gould
 
Name: 
  Gregory A. Gould
 
Title:
Chief Financial Officer,
   
Treasurer and Secretary
     
GUARANTORS
     
[None on the date hereof.]

 
 

--------------------------------------------------------------------------------

 

 

 
SECURED PARTY
     
MIDDLESEX SAVINGS BANK,
 
as Secured Party
       
By:
/s/ Tony Zhang
 
Name: 
Tony Zhang
 
Title:
Vice President

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
[Form of] COPYRIGHT SECURITY AGREEMENT
 
This Copyright Security Agreement (this “Agreement”), is entered into as of
December 30, 2010 by SERACARE LIFE SCIENCES, INC., a Delaware corporation (the
“Borrower”) and each Guarantor listed on Schedule II hereto (collectively, the
“Guarantors,” and together with the Borrowers, the “Grantors”), in favor of
MIDDLESEX SAVINGS BANK as Administrative Agent (the “Administrative Agent”), for
the benefit of itself and the other Secured Parties (as such term is defined in
the Security Agreement referred to below) (in such capacity, and together with
its successors in such capacity, the “Secured Party”).
 
WITNESSETH:
 
WHEREAS, the Grantors are party to a Security Agreement dated as of
December 30, 2010 (as amended from time to time, the “Security Agreement”) in
favor of the Secured Party pursuant to which the Grantors are required to
execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Secured Party, for the benefit of the Secured Parties, to enter into Loan
Agreement, the Grantors hereby agree with the Secured Party as follows:
 
SECTION 1.     Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.     Grant of Security Interest in Copyright Collateral.  Each Grantor
hereby pledges and grants to the Secured Party for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all:
 
(a)           Copyrights for which registrations or applications for
registration are listed on Schedule I attached hereto; and
 
(b)           Proceeds of any and all of the foregoing.
 
SECTION 3.     Security Agreement.  The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Secured Party pursuant to the Security Agreement, and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Secured Party with respect to the security interest in the Copyrights made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Copyright Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Secured Party shall otherwise determine.
 
[Signature Page Follows]

 
A-37
Form of Copyright Security Agreement

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.
 

 
GRANTORS
     
SERACARE LIFE SCIENCES, INC.
       
By:
     
Name:
   
Title:
       
[LIST GUARANTORS]
       
By:
     
Name:
   
Title:



[Signature Page to Copyright Security Agreement]

 

--------------------------------------------------------------------------------

 


Schedule I
 
 
A-39
Form of Copyright Security Agreement

--------------------------------------------------------------------------------

 

Schedule II
 
[LIST GUARANTORS]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[Form of] PATENT SECURITY AGREEMENT
 
This Patent Security Agreement (this “Agreement”), is entered into as of
December 30, 2010 by SERACARE LIFE SCIENCES, INC., a Delaware corporation (the
“Borrower”) and each Guarantor listed on Schedule II hereto (collectively, the
“Guarantors,” and together with the Borrowers, the “Grantors”), in favor of
MIDDLESEX SAVINGS BANK as Administrative Agent (the “Administrative Agent”), for
the benefit of itself and the other Secured Parties (as such term is defined in
the Security Agreement referred to below) (in such capacity, and together with
its successors in such capacity, the “Secured Party”).
 
WITNESSETH:


WHEREAS, the Grantors are party to a Security Agreement dated as of
December 30, 2010 (as amended from time to time, the “Security Agreement”) in
favor of the Secured Party pursuant to which the Grantors are required to
execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Secured Party, for the benefit of the Secured Parties, to enter into Loan
Agreement, the Grantors hereby agree with the Secured Party as follows:
 
SECTION 1.   Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.   Grant of Security Interest in Patent Collateral.  Each Grantor
hereby pledges and grants to the Secured Party for the benefit of the Lenders a
lien on and a security interest in and to all of its right, title and interest
in, to and under all:
 
(a)           Patents for which registrations or applications for registration
are listed on Schedule I attached hereto;
 
(b)           Goodwill associated with such Patents; and
 
(c)           Proceeds of any and all of the foregoing.
 
SECTION 3.   Security Agreement.  The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Secured Party pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Secured Party with
respect to the security interest in the Patents made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
 
[Signature Page Follows]
 
 
B-1
Form of Patent Security Agreement

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.
 

 
GRANTORS
     
SERACARE LIFE SCIENCES, INC.
       
By:
     
Name:
   
Title:
       
[LIST GUARANTORS]
       
By:
     
Name:
   
Title:



[Signature Page to Patent Security Agreement]


 

--------------------------------------------------------------------------------

 

 
Schedule I

 

--------------------------------------------------------------------------------

 

Schedule II
 
[LIST GUARANTORS]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Form of] TRADEMARK SECURITY AGREEMENT
 
This Trademark Security Agreement (this “Agreement”), is entered into as of
December 30, 2010 by SERACARE LIFE SCIENCES, INC., a Delaware corporation (the
“Borrower”) and each Guarantor listed on Schedule II hereto (collectively, the
“Guarantors,” and together with the Borrowers, the “Grantors”), in favor of
MIDDLESEX SAVINGS BANK as Administrative Agent (the “Administrative Agent”), for
the benefit of itself and the other Secured Parties (as such term is defined in
the Security Agreement referred to below) (in such capacity, and together with
its successors in such capacity, the “Secured Party”).
 
WITNESSETH:


WHEREAS, the Grantors are party to a Security Agreement dated as of
December 30, 2010 (as amended from time to time, the “Security Agreement”) in
favor of the Secured Party pursuant to which the Grantors are required to
execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Party, for the benefit of the Secured Parties, to enter into Loan Agreement, the
Grantors hereby agree with the Secured Party as follows:
 
SECTION 1.       Defined Terms.  Unless otherwise defined herein, terms defined
in the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.       Grant of Security Interest in Trademark Collateral.  Each
Grantor hereby pledges and grants to the Secured Party for the benefit of the
Lenders a lien on and a security interest in and to all of its right, title and
interest in, to and under all:
 
(a)        Trademarks for which registrations or applications for registration
are listed on Schedule I attached hereto;
 
(b)        Goodwill associated with such Trademarks; and
 
(c)        Proceeds of any and all of the foregoing.
 
SECTION 3.       Security Agreement.  The security interest granted pursuant to
this Agreement is granted in conjunction with the security interest granted to
the Secured Party pursuant to the Security Agreement and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Secured Party with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  In the
event that any provision of this Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control.
 
[Signature Page Follows]
 
 
C-1
Form of Trademark Security Agreement

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.
 

 
GRANTORS
     
SERACARE LIFE SCIENCES, INC.
       
By:
     
Name:
   
Title:
       
[LIST GUARANTORS]
     
By:
     
Name:
   
Title:

 
[Signature Page to Trademark Security Agreement]
 
 

--------------------------------------------------------------------------------

 

 
Schedule I

 

--------------------------------------------------------------------------------

 

Schedule II
 
[LIST GUARANTORS]
 

 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[Form of] PLEDGE SUPPLEMENT
 
This Pledge Supplement, dated as of [                   ], is delivered pursuant
to Section 4.1 of that certain security agreement (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement), dated as of December 30, 2010, made by
SERACARE LIFE SCIENCES, INC., a Delaware corporation (the “Borrower”), the other
Grantors party thereto and Middlesex Savings Bank, as Secured Party (as such
term is defined in the Security Agreement).  The undersigned hereby agrees that
this Pledge Supplement may be attached to the Security Agreement and that the
Pledged Securities and/or Intercompany Notes listed on this Pledge Supplement
shall be deemed to be and shall become part of the Pledged Collateral and shall
secure all Secured Obligations.
 


PLEDGED SECURITIES


ISSUER
 
CLASS OF
STOCK OR
INTERESTS
 
PAR VALUE
 
CERTIFICATE
NO(S).
 
NUMBER OF
SHARES OR
INTERESTS
 
PERCENTAGE OF ALL
ISSUED CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER
 
  
 
  
 
  
 
  
 
  
 

 
 

--------------------------------------------------------------------------------

 

 
INTERCOMPANY NOTES


ISSUER
 
PRINCIPAL
AMOUNT
 
DATE OF
ISSUANCE
 
INTEREST
RATE
 
MATURITY
DATE
 
  
 
  
 
  
 
  
 

 
 

--------------------------------------------------------------------------------

 

 

   
[                            ]
   
as Grantor
         
By:
       
Name:
     
Title:



AGREED TO AND ACCEPTED:
         
MIDDLESEX SAVINGS BANK,
   
as Secured Party
           
By:
       
Name:
     
Title:
   

 
 

--------------------------------------------------------------------------------

 